                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

 TODD FUGATE,

        Plaintiff,                                                           ORDER
 v.
                                                                  Case No. 20-cv-52-bbc
 BRANDON BIRDSIL, et al.,

        Defendants.


       Plaintiff Todd Fugate has submitted a certified inmate trust fund account statement for

the six month period preceding the complaint in support of the pending motion to proceed

without prepayment of the filing fee.

       First, the court must determine whether plaintiff qualifies for indigent status and, if so,

calculate an initial partial payment of the $350 fee for filing this case.

       In determining whether to allow a prisoner to proceed without prepayment, this court

uses the formula set forth in 28 U.S.C. § 1915(b)(1). Using information for the relevant time

period from petitioner’s trust fund account statement, I find that plaintiff does not qualify as

indigent and must prepay the $400 fee for commencing this action.




                                                 ORDER

       IT IS ORDERED that:

       1.      Plaintiff Todd Fugate’s motion to proceed without prepayment of the filing

fee, dkt. 4, is DENIED.
       2.      If by February 10, 2020, plaintiff fails to pay the $400 filing fee or show cause

for failure to do so, plaintiff will be held to have withdrawn this action voluntarily and the case

will be closed without prejudice to plaintiff filing this case at a later date.

       3.      No further action will be taken in this case until the clerk’s office receives the

filing fee as directed above and the court has screened the complaint as required by the Prison

Litigation Reform Act, 28 U.S.C. § 1915A. Once the screening process is complete, a separate

order will issue.




               Entered this 21st day of January, 2020..

                                       BY THE COURT:


                                       /s/
                                       PETER OPPENEER
                                       Magistrate Judge
